Citation Nr: 0615356	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for right leg pain 
secondary to the low back.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral foot 
pain.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1984.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2001 and May 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The October 2001 decision denied entitlement to 
service connection for depression, low back pain, right leg 
pain secondary to the low back, bilateral hearing loss, 
tinnitus, and bilateral foot pain.  The May 2005 decision 
denied entitlement to service connection for sleep apnea and 
diabetes mellitus.  The veteran testified at a hearing at the 
RO in December 2002.


FINDINGS OF FACT

1.  The veteran does not suffer from depression which can be 
related to his period of service.

2.  The veteran does not suffer from chronic low back pain 
which can be related to his period of service.

3.  The veteran does not suffer from right leg pain which can 
be related to his period of service.

4.  The veteran does not suffer from bilateral hearing loss 
which can be related to his period of service.

5.  The veteran does not suffer from tinnitus which can be 
related to his period of service.

6.  The veteran does not suffer from chronic bilateral foot 
pain which can be related to his service.

7.  The veteran does not suffer from sleep apnea which can be 
related to his period of service.

8.  The veteran does not suffer from diabetes mellitus which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.303 (2005).

2.  Chronic low back pain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005). 

3.  Right leg pain secondary to the low back was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.303 (2005).

4.  A chronic bilateral hearing loss was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).

5.  Chronic tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005). 

6.  Chronic bilateral foot pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005). 

7.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.303 (2005). 

8.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2001 and January and February 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of  detailed September 2002 and September 
2005 statements of the case (SOC) and March and October 2004 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
December 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).  In addition, service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year after the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 hertz (Hz)is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Depression

The veteran's service medical records (SMRs) do not show any 
complaints of, or treatment for, depression.  The records 
developed after his service show that he was first treated 
for complaints of uncomplicated depression and anxiety in 
July 1997.  

The veteran testified at a personal hearing at the RO in 
December 2002.  He stated that he had begun to get depressed 
over marital problems during service and that his mother's 
1990 death pushed him over the edge.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for depression is not 
warranted.  While the veteran was diagnosed with depression 
in 1997, there is no indication that this disorder was 
present in service, nor is there any evidence of record that 
suggests that his depression is related to his period of 
service.  Therefore, there is no evidence to support the 
veteran's claim for service connection for depression.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.

B.  Low back pain

The veteran's SMRs show that on September 21, 1979, he was 
seen with complaints of low back pain that had been present 
for the past day after he had fallen into the water.  The 
objective examination found that he had full range of motion.  
The assessment was low back muscle strain.  He continued to 
complain of low back pain on September 26.  On October 16, 
1979, he again reported low back pain related to his 
September 21 low back strain.  His range of motion was 
slightly impaired and he had pain on palpation.  Since the 
original injury he had had intermittent low back pain.  His 
pain was in the lower lumbar region bilaterally, without 
radiation.  He was tender on range of motion in the SI joint 
area bilaterally and medial to the paraspinous muscles.  Deep 
tendon reflexes were brisk and symmetrical.  There were no 
neurological deficits and the straight leg raises were 
negative.  The assessment was lumbar strain.  His January 
1982 reenlistment examination and his December 1983 
separation examination were normal.

The veteran's post-service treatment records revealed that he 
had first complained of low back pain in March 2001.  He 
testified at his December 2002 RO hearing that he had fallen 
in service and that, after service, he had first sought 
treatment in 1998.

Based upon a careful review of the evidence of record, the 
Board finds that entitlement to service connection for low 
back pain has not been established.  While there is no doubt 
that the veteran had a fall in service and sustained a low 
back strain, there is no indication that this acute injury 
resulted in the development of a chronic back disability.  
This conclusion is supported by the evidence of record which 
indicates that his back was normal at the time he reenlisted 
in 1982 and at the time he separated from service in 1983, as 
well as by the post-service records that are negative for any 
treatment for back complaints until 1998, at the earliest.  
There is no objective indication in the record that the 
veteran's current low back complaints are etiologically 
related to his period of service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back pain.

C.  Right leg pain

Review of the SMRs shows no complaints of, or treatment for, 
right leg pain.  VA outpatient treatment records developed 
between April 2001 and March 2004 reveal subjective 
complaints of pain in the right leg, without any diagnosis of 
any underlying pathology.  

The veteran testified at a hearing at the RO in December 
2002.  He stated that he had begun to have shooting pains 
into the right leg in 1985 or 1986.  He related these 
complaints to his low back.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right leg pain is 
not warranted.  While the veteran has complained that he has 
right leg pain that had begun in 1985 or 1986, there is no 
indication that it was present in service.  Accordingly, 
there is no indication that service connection on a direct 
basis is warranted.  Moreover, while he has related this pain 
to his low back, his back condition is also not service 
connected (see above).  Therefore, service connection on a 
secondary basis is also not justified.  

D.  Bilateral hearing loss

At the time of the veteran's service enlistment examination, 
his hearing was normal for VA purposes.  In March 1978, he 
was seen with complaints of right ear congestion and 
difficulty hearing.  He was diagnosed with serous otitis 
media.  In December 1978, his hearing test was again normal.  
In February 1980, he complained of right ear stuffiness, and 
was again diagnosed with otitis media.  A hearing test from 
January 1982 was within normal limits.  He sought treatment 
for bilateral ear discomfort in April 1982, diagnosed as 
eustachian tube dysfunction and rhinopharyngitis.  This same 
month, he was diagnosed with otitis media; hearing tests 
showed some mild hearing loss.  However, the hearing test 
conducted as part of the December 1982 separation examination 
showed normal hearing.

A VA examination was conducted in January 2003.  The examiner 
concluded that the test results were invalid.  There was poor 
congruence between the speech recognition scores (which were 
normal) and the pure tone averages, with the speech 
recognition being significantly better.  Significant 
variability was also noted in the responses to pure tones 
during ascending and descending runs; these varied by up to 
30 decibels.  Despite this, the examiner stated that there 
was enough adequate information of record to render an 
opinion as to the cause of any claimed hearing loss.  The 
examiner stated that it was more likely than not that the 
veteran's complaints of hearing loss were unrelated to his 
reported noise exposure while in the Navy.  This was based on 
the evidence which had shown that his hearing was normal at 
the time of his separation from service, and the fact that 
the scientific literature does not support a finding of 
delayed onset hearing loss related to noise exposure.

After a careful review of the evidence of record, it is found 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral 
hearing loss, on either a direct or presumptive basis.  The 
evidence of record does not indicate that the veteran 
developed a chronic hearing loss disability as a result of 
the claimed in-service noise exposure; in fact, the VA 
examiner in January 2003 opined that it was unlikely that any 
claimed hearing loss was related to noise exposure in 
service.  While the veteran has expressed his belief (see the 
December 2002 hearing transcript) that he has a hearing loss 
related to inservice noise exposure, and we have no doubt as 
to his sincerity, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only hearing loss 
noted in the service medical records was related to an acute 
illness which had resolved by the time he left service.  
Therefore, there is no competent evidence of record that 
supports his claim for service connection for bilateral 
hearing loss.

E.  Tinnitus

The service medical records note that in April 1982 the 
veteran complained of bilateral ear discomfort and occasional 
tinnitus for the past 10 days.  This was associated with 
eustachian tube dysfunction and rhinopharyngitis.  His 
December 1983 separation examination was completely normal.

The veteran was examined by VA in January 2003.  He reported 
constant bilateral tinnitus, which he described as a hissing 
noise.  He did not know when this condition had started, only 
that it had been present for several years.  The examiner 
opined that it was unlikely that any tinnitus was related to 
the jet noise to which the veteran was reportedly exposed 
while in the Navy.  The examiner stated that this conclusion 
was supported by the fact that the separation examination was 
normal, and that his in-service diagnosis of tinnitus was 
related to the acute episode of eustachian tube dysfunction 
and rhinopharyngitis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus is not 
justified.  While there was one notation of tinnitus in 
service related to an acute illness, there is no indication 
that this resulted in the development of a chronic condition.  
It appears significant that the tinnitus in service had 
completely resolved by the veteran's separation from service.  
The current complaints of tinnitus have not been related to 
his period of service, to include his exposure to noise.  
While the veteran believes that there is such a relationship, 
he is not competent, as a layperson, to render an opinion as 
to medical causation.  See Espiritu, supra.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral 
tinnitus.

F.  Bilateral foot pain

The SMRs document the veteran's having dropped a piece of 
metal on his right foot.  The objective examination noted 
that there was minimal edema.  He had impaired range of 
motion of the fifth digit of the right foot, and the other 
digits displayed full range of motion.  There was no 
neurovascular compromise, and the X-ray showed no fracture.  
The assessment was of a contusion.  The December 1983 service 
separation examination was normal.

VA outpatient treatment records developed between April 2001 
and March 2004 show his complaints of bilateral foot pain, 
which was attributed to plantar fasciitis.  During a December 
2002 RO hearing, the veteran related his bilateral foot pain 
to pes planus that he claimed had begun in service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral foot 
pain is not justified.  While the veteran did have one acute 
contusion to the right foot during service, there is no 
indication that this resulted in the development of a chronic 
bilateral foot disorder.  This is supported by the evidence 
that shows his feet were normal at the time of his 
separation, as well as the post-service records which do not 
show any complaints of foot pain until, at the earliest, 
2001.  The post-service records show a diagnosis of plantar 
fasciitis; however, there is no objective indication that 
this condition is etiologically related to the veteran's 
period of service.  Therefore, there is no evidence to 
support the award of service connection.

G.  Sleep apnea

The veteran's service medical records do not show any 
complaints of, or treatment for, sleep apnea.  The post-
service treatment records show that he was first diagnosed 
with obstructive sleep apnea in November 2001.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for sleep apnea is not 
warranted.  There is no indication that the sleep apnea 
diagnosed in 2001 was present in service or has been related 
to his period of service.  Therefore, there is no basis upon 
which to award service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea.


H.  Diabetes mellitus

Review of the SMRs shows no complaints of or treatment for 
diabetes mellitus.  The post-service treatment records 
indicate that this disorder was diagnosed, at the earliest, 
in 2001.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for diabetes mellitus 
has not been established.  There is no indication that this 
disorder was present in service or had developed to a 
compensable degree within one year of his separation from 
service.  In fact, there is no suggestion that diabetes 
mellitus was present until 2001, over 15 years after his 
discharge.  Therefore, there is no direct or presumptive 
basis upon which to award service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for right leg pain 
secondary to the low back is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

[Continued on next page]


Entitlement to service connection for bilateral foot pain is 
denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


